Citation Nr: 1544767	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1999 to December 1999 and from December 2003 to February 2005, with additional inactive duty with the National Guard.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Procedural History

The Board previously considered the Veteran's claim and, in a December 2013 decision, issued a decision denying the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2014 order, granted a Joint Motion for Remand (Joint Motion), vacating the December 2013 Board decision and remanding the appeal for additional consideration.  In December 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The appeal has returned to the Board for appellate consideration.

The Veteran testified before the Board at a September 2010 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

Chronic asthma was not manifest in active service; any currently diagnosed asthma is not otherwise etiologically related to the Veteran's service, to include as due to an undiagnosed or medically unexplained illness based on service in the Southwest Asia Theater of operations during the Persian Gulf War.



CONCLUSION OF LAW

The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Available service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his service connection claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of the instant appeal, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The instant appeal has been previously remanded for further development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a hearing before the Board in September 2010.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends his asthma is related to his active military service.  While there is medical evidence showing a current diagnosis of asthma, with an onset within one year of separation from service, asthma is not considered a "chronic condition" under 38 C.F.R. § 3.309(a).  Therefore, service connection cannot be granted on a presumptive basis or based on continuity of symptomatology alone.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Complete service treatment records (STRs) from the Veteran's period of active service, to include fitness testing records from Iraq, are unavailable for review.  In such situations, VA has a heightened duty to assist the Veteran.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  Of the available STRs, there are no complaints of, treatment for, or diagnosis of asthma.  The Board notes two January 2005 post-deployment assessments indicates the Veteran was exposed to smoke from burning trash or feces, and sand/dust while serving in Iraq.  It was noted on one assessment that he was a smoker of 5-10 cigarettes a day.  Records from November 2003 include a history of an episode of bronchitis for which he was prescribed an inhaler.  All examinations during this period, including for post deployment evaluation are negative for pertinent findings.  He was seen in September 2004 for a sore throat and other complaints.  Following evaluation, a viral upper respiratory infection was noted.  There are no subsequent findings or diagnoses of a chronic respiratory condition.  As such, the Board finds the Veteran's asthma did not manifest during his period of active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran has not submitted a competent medical opinion linking his currently diagnosed asthma and his period(s) of active service.  The evidence of record shows the Veteran complained of and received private and VA treatment for asthma since December 2005.  During his September 2010 hearing, the Veteran stated he had no difficulty breathing before deploying to Iraq.  He asserted he failed his physical fitness test post-deployment due to breathing problems.  The Veteran also stated his private doctor suggested his asthma could be the result of smoke fumes and sand.  The Veteran has been offered an opportunity to obtain an opinion to support this contention.  Nothing was forthcoming.  Additionally, available records do not show a failed physical fitness test or was put on any type of limited profile or restricted duty due to asthma like symptoms.

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., difficulty breathing; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  Accordingly, the Board assigns a little probative value to the Veteran's assertions of the etiology of his disease.

The Veteran submitted an August 2011 statement from his nurse practitioner, in which she stated that the etiology of the Veteran's asthma is unknown.  This statement served as the basis for the September 2014 Joint Motion, in which the parties agreed that the August 2011 statement raises the issue that service connection may be warranted pursuant to 38 C.F.R. § 3.317 pertaining to undiagnosed and medically unexplained chronic multisymptom illnesses.  

Initially, the Board observes the Veteran served in Iraq from February 2004 to January 2005 and, thus, qualifies as a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317(e).  Further, as he has been diagnosed with a chronic disability, namely asthma, the Veteran's claim does not fall under the provisions of 38 C.F.R. § 3.317 as they pertain to undiagnosed illnesses.  

Essentially, the Veteran asserts that, because his nurse practitioner determined that the etiology of his asthma is unknown, service connection should be granted based on a medically unexplained chronic multisymptom illness, which is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  See 38 C.F.R. § 3.317(a)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.

Pursuant to the Joint Motion, the Board remanded the instant appeal in December 2014 for the provision of a VA examination, which was conducted in February 2015.  The VA examiner noted that the Veteran was diagnosed with asthma by both a private and VA pulmonologist.  The examiner further found that the Veteran's most recent pulmonary function tests are consistent with those performed with a diagnosis of asthma.  Citing medical literature, the examiner noted that asthma is a chronic lung disease involving both the upper and/or lower respiratory system that inflames and narrows the airways.  This, in turn, causes recurring symptoms of wheezing, chest tightness, shortness of breath, and coughing.  Those with asthma have inflamed airways which tend to react strongly to certain inhaled substances.  When the airways react to such inhaled substances, a chain reaction begins which results in asthmatic symptoms.

Based on the VA examiner's analysis and opinion, it is clear that the Veteran's claimed symptomatology is encompassed by the diagnosis of asthma and is not manifest out of proportion to physical findings.  Furthermore, the Board notes that the intention of the presumptions set forth in 38 C.F.R. § 3.317 is not to allow for service connection when the etiology of a particular Veteran's diagnosed disability cannot be determined.  In other words, it does not place a burden on VA to affirmatively establish the etiology of the claimed diagnosed disability.  Rather, these provisions provide for the presumption of service connection for those diagnosed disabilities which themselves are of unexplained etiology by the medical community, such as chronic fatigue syndrome or fibromyalgia.  

With respect to the instant appeal, while the etiology of the Veteran's asthma may be unclear, the Board notes that asthma may be due to allergic manifestations or provoked by factors such as vigorous exercise, irritant particles, or psychological stress, among other causes.  See, e.g., Dorland's Illustrated Medical Dictionary at 168 (30th ed. 2003).  At the least, asthma is of "partially understood etiology" and, pursuant to 38 C.F.R. § 3.317(a)(2)(ii), cannot be considered "medically unexplained."  As such, service connection is not warranted in this case under the provisions of 38 C.F.R. § 3.317.

Turning to direct service connection, including the Veteran's exposure to burning garbage and feces, sand, and dust, the VA examiner determined it is less likely than not that the Veteran's diagnosed asthma is related to his period of active service.  In this regard, the VA examiner noted that the Veteran affirmatively denied chronic cough and difficulty breathing in post-deployment examinations conducted in January and March 2005.  Again citing medical literature, the VA examiner noted that triggers (including those experienced by the Veteran) may cause asthma to flare up while directly in contact with the trigger.  The VA examiner noted that there is no documentation in the record that the Veteran experienced an asthma trigger, attack or diagnosis while in service or while around such trigger exposures in service.  Further, the VA examiner noted that the documented in-service diagnoses of bronchitis and viral "myocardial infarction" (presumably meant viral upper respiratory infection noted in service) resolved without residuals.

In sum, there is no competent medical evidence or opinion of record to support the Veteran's assertion that his currently diagnosed asthma is etiologically related to his active service.  Despite being provided multiple opportunities to submit a positive nexus opinion from a medical professional, he has not done so.  A VA examiner has rendered a negative etiological opinion, based on the Veteran's affirmative post-deployment denials of chronic cough and difficulty breathing and the absence of asthmatic symptomatology while exposed to triggers during service.  Finally, the Veteran's diagnosed asthma is neither an undiagnosed illness nor a medically unexplained chronic multisymptom illness; therefore, the presumption of service connection under 38 C.F.R. § 3.317 does not apply in this case.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for asthma, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for asthma is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


